The defendant was indicted for the crime of striking with intent to murder. He was tried, convicted, and sentenced to hard labor in the State Penitentiary for a term of not less than one nor more than three years.
The record contains no bills of exception or assignment of errors. We find in the record, however, a motion for a new trial, which sets out, first, that the verdict was contrary to the law and the evidence, and, second, "that the court erred to the prejudice of the defendant, in ruling as the court did on the questions and matters covered in detail and as may appear fully in the formal and regular bills of exception requested by counsel for the defendant at the trial of this cause, all of which are annexed hereto and made part hereof as though written herein in extenso, together with the evidence taken on the trial of the said cause in connection with said bills of exception referred to and also made part hereof."
The proposition that a motion for new trial on the ground that the verdict was contrary to the law and the evidence presents nothing for review is so well settled that we deem it unnecessary to cite the cases which support it.
As to the second ground, as we have already said, there are no bills of *Page 412 
exception in the record and nothing whatever to show what rulings of the court were objected to by counsel for the defendant. The verdict and sentence must therefore be affirmed, and it is so ordered.